ANDERSON, J.
Tbe original bill sought a reformation of the contract of sale because of a mutual mistake, while tbe amendment is based upon fraud upon tbe part of tbe respondent and mistake on tbe part of tbe complainant. It cannot be seriously contended that there was a mutual mistake, as tbe clause of tbe contract sought to be reformed was inserted by Tillis and for the very purpose of making tbe sale cover everything in the park except what was owned by tbe street railway company. It is questionable whether or not Tillis intended to buy all property in tbe Park, all property owned by tbe amusement company, or only tbe property inventoried by a list furnished him, and to which be fixed a bidding price per item, and tbe total almost equaling tbe consideration of tbe contract in question when the negotiations were going on, yet it is clear that he intended tbe contract to be as it is. But, be this as it may, the proof puts the parties upon an equal footing, no disability due to a lack of education or intelligence, no confidential relations between them, and whatever may have been tbe motive or intention of Tillis in having the clause inserted, there is nothing to indicate that any fraud, misrepresentation, or deceit was practiced by him on Greil, whereby the said Greil was induced to execute said contract. It is true that Mr. Pomeroy in his excellent work on E'q-' *394ity Jurisprudence (Vol. 2, § 856) criticises, as being-too narrow, the rule that, when a mistake is the result of a complaining party’s own negligence, he will never be relieved. And our own court, in the case of Kinney v. Ensminger, 87 Ala. 340, 6 South. 72, is inclined to agree with this eminent writer that the rule is too narrow, and holds that it is not every negligence that will operate to bar relief, yet holds that, while courts will so act in granting relief, they will do so with great caution, so as to not unduly encourage the want of ordinary prudence on the part of persons signing important papers in making examination or inquiry as to their contents — citing Watts v. Burnett, 56 Ala. 340. “And generally an unexplained signing, without excuse for neglecting to read, or to make inquiry, and without any fraud, deceit, or misrepresentation being practiced on the maker or grantor by which he was induced to execute the pager (italics supplied), is not ground for relief, or defense to an action on this paper.”—Cannon v. Lindsey, 85 Ala. 198, 3 South. 676, 7 Am. St. Rep. 38; Dawson v. Burrus, 73 Ala. 111; Pac. Co. v. Anglin, 82 Ala. 492, 1 South. 852; Burroughs v. Pac. Co., 81 Ala. 255, 1 South. 212; Beck v. Houppert, 104 Ala. 503, 16 South. 522, 53 Am. St. Rep. 77; Upton v. Triblicock, 91 U. S. 45, 23 L. Ed. 203. The parties were dealing at arm’s length. No disability and no fraud, misrepresentation, or deception was practiced on Greil, whereby he was induced to sign the contract, either by Tillis or the draftsman. On the other hand, he was furnished with a copy of same some time before the signing, and practically admitted that he read it over, only claiming that he did not read it very thoroughly. Again, there was proof indicating that he knew the clause in question Avas in the contract when he signed the same, as he reserved or orally excepted some geese and flow*395ers. If be sold as per tbe inventory, there was no need to except tbe geese and flowers, or, if be sold only wbat tbe amusement company then owned, it is singular be did not except tbe other things ivhen excepting tbe geese and flowers. Of course, if Greil knew tbe clause was in there, be is not entitled to relief, and, if be did not know it was there, it was bis own fault, and courts should be reluctant to disturb solemn contracts, when neither party was induced to sign same through tbe fraud, misrepresentation, or deceit of tbe other, both parties standing upon an equal footing, simply because one party, who admits that be bad an opportunity to do so, failed to read it or who read it, but did not do so thoroughly.
Our court in dealing with tbe reformation of contracts has laid down and followed a very stringent rule as to tbe nature and weight of tbe proof essential to entitle tbe complaining party to relief. “The burden in such cases is always on the complainant to show by evidence that is clear, exact, convincing, and satisfactory that tbe written contract does not express tbe true agreement between tbe parties.” “If tbe proof is uncertain in any material respect, it will be held insufficient, and, while the courts may feel that a great wrong has been done, they can grant no relief by reason of uncertainty.”—Hough v. Smith, 132 Ala. 204, 31 South. 500.
We are of tbe opinion that tbe city, court properly concluded that the complainant’s proof did not entitle him to tbe relief sought, and tbe judgment is affirmed.
Affirmed.
Dowdell, C. J., and Simpson and Mayfield, JJ„ concur.